Case 4:19-cv-00180-ALM-KPJ Document 173 Filed 10/31/19 Page 1 of 2 PageID #: 3998



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                              AMENDED MOTION TO STRIKE

         NOW COMES Edward Butowsky, the Plaintiff, moving the Court to strike certain

  portions of his SECOND AMENDED COMPLAINT (“SAC”):

         The Plaintiff moves the Court to strike the following sentence from Paragraph 96

  of the SAC pending further discovery: “The Plaintiff alleges that [Defendant Governski]

  enlisted the CNN Defendants in the larger scheme to defame and discredit Mr. Butowsky

  with false allegations.” The undersigned conferred with counsel for the Defendants, and

  they do not oppose this request.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky


                                            -1-
Case 4:19-cv-00180-ALM-KPJ Document 173 Filed 10/31/19 Page 2 of 2 PageID #: 3999



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 31, 2019, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                           CERTIFICATE OF CONFERENCE

          On October 21, 2019, I sent an email to all counsel of record asking if the
  Defendants would oppose this motion. None of the Defendants have expressed opposition
  to this motion.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
